DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 December 2021, with respect to the claim rejections under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive. More specifically the arguments directed to the radial extension of the hub and a portion of the blade not overlapping and contacting in cited prior art Liang were found persuasive. The claim rejections under 35 USC 102 or 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas P. Coleman (Reg. #66,602) on 26 January 2022.

The application has been amended as follows: 

IN THE CLAIMS: 

Claim 6 has been amended as follows:
6. (Currently amended) The fan of claim [[2]] 1, wherein the radial extension overlies and contacts [[a]] the portion of the at least one fan blade along [[an]] the overlapping region in a deployed configuration, but does not contact the portion of the at least one fan blade in a stowed configuration.

Claims 14-20 have been canceled.

The above changes to claim 6 have been made to correct a dependency issue and to avoid potential indefinite issues. Previously withdrawn claims 14-20 have been canceled because they do not qualify for a rejoinder. Application is now in conditions for allowance.

Allowable Subject Matter
Claims 1 and 4-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745